Citation Nr: 1127049	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  10-07 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to exposure to Agent Orange, asbestos, and/or other chemicals.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran has active service from October 1965 to April 1969.  The Veteran died in September 2007.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.   During the pendency of this appeal, the Veteran's claims file was transferred to the jurisdiction of the Lincoln, Nebraska RO, which has certified the case for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that service connection is warranted for the cause of the Veteran's death.  She specifically contends that the Veteran's September 2007 death from metastatic lung cancer was due to Agent Orange, asbestos, and/or other chemical solvents that the Veteran was exposed to while serving in the Navy.  According to the appellant, although the Veteran, himself, never went into Vietnam, he was nevertheless exposed to Agent Orange when other persons who did go into Vietnam came to his ship, the USS HOEL (DDG-13).  She also indicates that the Veteran was exposed to Agent Orange when his onboard duties required him to handle ropes and other articles from swift boats that had been in contaminated waters.  The appellant also asserts that the USS HOEL (DDG-13) contained asbestos, including in air vents and floor tiles and that the Veteran also inhaled chemical solvents that were used for deck cleaning and other similar tasks.  

The Veteran's service personnel records, including his DD Form 214 shows, that he served aboard the USS HOEL (DDG-13) and that he was assigned to the deck force and performed the routine duties of a deck seaman, including the overhauling and cleaning of keel rests.  Further, the Veteran's January 2002 death certificate shows that he died from metastatic lung cancer.  

The Board observes that Veterans Benefits Administration (VBA) Adjudication Procedure Manual M21-1MR (M21-1MR), Part IV, Subpart ii, Chapter 2, Section C, para. 9 (December 13, 2005) (rescinding the previously applicable VBA Adjudication Procedure Manual M21- 1, Part VI, para. 7.21) notes that inhalation of asbestos fibers can produce fibrosis and tumors, that the most common disease is interstitial pulmonary fibrosis (asbestosis), and that the fibers may also produce various other cancers and tumors particularly in the chest and throat.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9; see also Ennis v. Brown, 4 Vet. App. 523 (1993).  It is noted that persons with asbestos exposure have an increased incidence of various cancers including cancers of the lung, bronchus, larynx, and pharynx  It is also noted that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of the disease, that an asbestos- related disease can develop from brief exposure to asbestos, and that there is a prevalence of asbestos-related disease among shipyard workers since asbestos was used extensively in military ship construction.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9.

However, neither [the VBA Manual] nor the Circular creates a presumption of exposure to asbestos solely from shipboard service.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure to asbestos and the prevalence of disease found in insulation and shipyard workers and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  Dyment v. West, 13 Vet. App. 141 (1999); see also Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4-2000.

In this case, despite evidence that the Veteran died from lung cancer and served, including as a deck seaman, aboard a naval vessel throughout his military service, the record does not demonstrate that the appellant's claim has been sufficiently developed per the provisions of DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988), VA Adjudication Procedure Manual M21-1, Part VI, para. 7.21. As such, the Board finds that the appellant's claim must be remanded for such development, including obtaining a VA opinion as to whether the Veteran's metastatic lung cancer is etiologically due to service, to include exposure to asbestos and/or other chemical solvents in service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim file should be forwarded to the appropriate VA specialist to determine the nature and etiology the Veteran's metastatic lung cancer.  The examiner should be requested to furnish an opinion as to whether it is at least as likely as not that the Veteran's death from lung cancer was due to exposure to asbestos and/or chemical solvents in service, to include while onboard a naval vessel.  

All necessary tests should be performed.  The claims folder should be made available to the examiner in conjunction with the examination.  The examiner should indicate whether the claims file was reviewed.  A complete rationale for any opinion reached should be provided.

2.  Thereafter the issue on appeal should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


